Citation Nr: 1108889	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than March 30, 2004, for the grant of service connection for a right elbow disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2008, which, pursuant to an August 2008 Board decision, granted service connection for osteocartilaginous loose body of the right elbow with residuals, with a 10 percent rating assigned, effective March 30, 2004; the Veteran appealed the effective date.  In December 2010, the Veteran appeared at a Board videoconference hearing.  

The Veteran states that prior decisions denying his claim were in error, but did not raise allegations of error in any specific prior final decision.  Therefore, the Board finds that a clear and unmistakable error (CUE) claim has not been raised by the record.  In this regard, in addition to a lack of specific allegations of error, there has been a prior final Board decision, as well as final rating decisions, addressing the issue of service connection of a right elbow condition, and different procedures must be followed when claiming CUE in a Board decision versus an RO decision.  As discussed below, service connection for a right elbow condition was denied by the Board in November 1955.  If the Veteran wishes to claim CUE in that decision, he must file a motion for motion for revision of the November 1955 Board decision, on the basis of CUE, directly with the Board, along with his allegations of error in that decision.  Any allegations of error should be as specific as possible.

Subsequent to that Board decision, the Veteran's applications to reopen his claim were denied by the RO in final decision dated in August 1984, October 1985, and August 2002.  If the Veteran wishes to claim CUE in any or all of those RO decisions, he should file a claim for revision based on CUE in a prior RO decision directly with the RO, again, along with his allegations of error in any such decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Service connection for a right elbow disability was denied by the Board in November 1955.

2.  In an August 1984 rating decision, the RO denied the application to reopen the claim for service connection for a right elbow disability; the Veteran did not appeal that decision.

3.  In an October 1985 rating decision, the RO denied the application to reopen the claim for service connection for a right elbow disability; although he initiated an appeal from that decision, he did not perfect the appeal with the submission of a timely substantive appeal in response to the December 1985 statement of the case.  

4.  In an August 2002 rating decision, the RO denied the application to reopen the claim for service connection for a right elbow disability; the Veteran did not appeal that decision.

5.  The next claim for service connection for a right elbow disability was received on March 30, 2004.  

6.  Service connection and compensation for a right elbow disability was granted in a December 2008 rating decision, effective March 30, 2004.  



CONCLUSION OF LAW

The criteria for an effective date prior to March 30, 2004, for the award of service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

Regarding the duty to assist, there is no indication of the existence of additional service treatment or other records, which would form a basis for an earlier effective date.  The veteran was afforded a Board hearing, and he has not identified any outstanding evidence.  Thus, the Board finds that no additional notification or development is required, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

The Veteran contends that he has continuously prosecuted his claim since 1955, and, therefore, the effective date should be the day after his June 1955 discharge from active duty.  He points out that his initial claim was within one year of his discharge from service.  He believes that because he has had the same file number since his initial claim, this means that the claim has been open the entire period.  He also points to the law concerning the reopening of claims, which states that if, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis. 38 U.S.C.A. § 5108.  He contends that the general rule is that the effective date is the date the VA initially received the claim that it ultimately grants.  

In general, the effective date of an evaluation and award of compensation will be the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  Where there has been a final disallowance, however, the effective date of an award of disability compensation based on new and material evidence shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2010).

Thus, though the law provides for a de novo review of the evidence when a claim is reopened by the submission of new and material evidence, this is for the purpose of determining whether service connection should be granted; in contrast, the effective date of such a grant is based on the new claim, and not the original claim, where there has been a prior final denial of that claim.

In this case, the Veteran's initial claim for service connection for a right elbow condition was received in July 1955, within a year of his discharge, but this claim was denied by the Board in a final decision dated in November 1955.  

In June 1983, the Veteran filed a request to reopen the claim; he was informed, in July 1983, that the evidence he submitted had previously been considered, and, therefore, did not constitute new and material evidence.  The Veteran submitted a physician's statement in May 1984, and his claim was denied in August 1984.  In May 1985, he submitted another claim for service connection for a right elbow condition.  Although this claim was received within a year of the August 1984 rating decision, the May 1985 claim did not express any intent to appeal the August 1984 decision.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  

This claim was denied in June 1985, and, in response, in September 1985, the Veteran's then-representative submitted copies of previously considered evidence, accompanied by a statement that they did not believe that that evidence had been considered.  The claim was denied by the RO in October 1985, and an appeal was initiated with a timely notice of disagreement in November 1985.  A statement of the case was furnished in December 1985, and informed the Veteran that the newly submitted evidence had previously been considered.  In January 1986, a signed VA Form 1-9, Appeal to Board of Veterans' Appeals, was received, but this document did not include any arguments or identify any legal or factual statements in the statement of the case with which he continued to disagree; it was, in fact, simply a VA Form 1-9 with the Veteran's name and claims number typed, and containing his signature.  The form itself had instructions which stated that the benefit sought must be clearly stated, that the date of the action appealed should be provided, and that "care should be taken to set out errors of fact or law believed to have been make in the decision-that is, the reasons for disagreeing with the decision being appealed."  It was further noted that the claimant would be "presumed to be in agreement with facts stated to which no exception is taken."  See 38 C.F.R. §§ 19.121, 19.123 (1985).  

After multiple unsuccessful attempts to schedule a hearing over the next several months, in June 1986, the Veteran was sent a letter informing him that the January 1986 VA Form 1-9 did not state his reasons for disagreeing with the conclusion that new and material evidence with regard to his claim for service connection for a right elbow condition had not been provided.  He was reminded that although a hearing was not mandatory, he must provide a statement of his allegations.  He was provided with a blank VA Form 1-9, and told that this substantive appeal must be received by September 9, 1986, to be considered timely.  

The substantive appeal was received in October 1986; however, as the Veteran was informed, in a letter dated in October 1986, this appeal was untimely.  A notice of disagreement with the finding of an untimely appeal was received in December 1986, and a statement of the case furnished in January 1987, pursuant to 38 C.F.R. § 19.135 (1986).  No substantive appeal was received, however, and, accordingly, the appeal was closed and the October 1985 rating decision became final.  See 38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 19.117, 19.120 (1985).   

The Veteran next attempted to reopen his claim in July 2001.  This claim was denied in August 2002, and the Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7005 (West 2002).  

The next claim was received March 30, 2004; this claim eventually resulted in the grant of service connection.  Specifically, in an August 2008 decision, the Board reopened the claim based on new and material evidence, which included the Veteran's testimony at a Board hearing in May 2008, as well as a VA outpatient treatment record dated in March 2004, which noted that the Veteran said he had a weak right upper extremity since an injury in the military.  In the same decision, the Board granted the claim for service connection for a right elbow condition.  In implementing this decision, the RO assigned an effective date of March 30, 2004.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Specifically, where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); cf Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. §§ 3.400, 3.156 (for exceptions when new and material evidence consists of service department records).  

In this regard, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2006); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

In this case, the Veteran's claim was the subject of a prior final Board denial in November 1955, and subsequent final RO denials in July 1984, October 1985, and August 2002.  The next claim was received in March 2004, and the Board ultimately reopened the claim, and granted service connection for a right elbow condition.  

Although the Board did rely heavily on the previously on file service treatment records in granting the claim, once the claim is reopened, the Veteran is entitled to a de novo review of the evidence, and the Board may weigh the evidence differently than in prior decisions.  In this case, for instance, the Board chose to provide less probative weight to the Mayo Clinic records showing normal physical examination findings in the upper extremities in August 2003, and the diagnosis of a developmental nonunion of the right lateral epicondylar apophysis in June 2001.  In this regard, developmental defects, as such, are not diseases or injuries for which service connection may be granted.  38 C.F.R. § 3.303(c) (2010).  In concluding that other evidence in the Veteran's favor was more persuasive, the Board was also able to rely on the current law, as well as case law, pertaining to the presumption of soundness, which was not available at the time of the earlier decisions, in particular, the 1955 Board decision.  

Finally, a Veteran's claims number follows him (or her) throughout his life, and is used for all VA claims.  It has no relationship to a specific claim, unlike a Board docket number, which remains the same for a specific appeal.  

For these reasons, the presently assigned effective date of March 30, 2004, is appropriate and there is no basis for an award of service connection for a right elbow disability prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date prior to March 30, 2004, for the grant of service connection for a right elbow disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


